Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1 which recites the term "substantially" is unclear.  The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20070293633; [0107]; [0108]; [0109]; [0110] further in view of USP 5411213.
Applicants’ claims 4-6 disclose:
A method for producing aromatic polyester particles, the method comprising;

spheroidizing amorphous particles obtained by pulverizing said lumpy material by a mechanical treatment; and
subjecting said spheroidized particles to solid phase polymerization.
US Pub 20070293633 discloses a liquid crystalline polymer composition comprising (A) a polymer including units of formula (I), and units of formula (II) and/or units of formula (III), the units of formula (I) being included in 15-80% by mol, based on the total units [(I)+(II)+(III)]; and (B) a polymer (B) including units of formula (IV), formula (V) and the formula (VI), each of units being included in 30-80% by mol, 10-35% by mol and 10-35% by mol, respectively, based on the total units [(IV)+(V)+(VI)], the component (B) being included in 5-80% by weight based on the total weight of the components (A) and (B); wherein (I) --(VI) are --OC--Ar1-0-, --O--Ar2--O--, --OC--Ar3--CO--, --OC--Ar4--O--, --O--Ar5--X-- and --OC--Ar6--CO--, respectively.  
In paragraph [0107] discusses in Synthetic Example 1:
a reactor equipped with a stirring device, a torque meter, a nitrogen gas inlet tube, a thermometer, and a reflux condenser were added 2-hydroxy-6-naphthoic acid 987.95 g (5.25 mol), 4,4'-dihydroxybiphenyl 486.47 g (2.612 mol), 2,6-naphthalene dicarboxylic acid 513.45 g (2.375 mol), acetic anhydride 1174.04 g (11.5 mol) and 1-methylimidazol 0.194 g as a catalyst, and the mixture was stirred at room temperature for 15 minutes. Then, the temperature of the mixture was elevated while stirring, and the stirring was continued for further 1 hour when the inner temperature reached 145.degree. C., while keeping the temperature, and the catalyst, 1-methylimidazole 5.83 g was further added thereto. 
In paragraph [0108] the reference states:
The inner temperature was elevated from 145.degree. C. to 310.degree. C. over 3 hours and 30 minutes while a distilling by-product, acetic acid and unreacted acetic obtained aromatic polyester was cooled to room temperature, and was pulverized through a pulverizer to give an aromatic polyester power having a particle size of about 0.1 to 1 mm. 
In paragraph [0109] [t]he flow starting temperature of this liquid crystal aromatic polyester powder was measured by using a flow tester, and it was found that the temperature was 273.degree. C. 
In paragraph [0110] [t]he temperature of the obtained powder was elevated from 25.degree. C. to 250.degree. C. over 1 hour and then from 250.degree. C. to 300.degree. C. over 10 hours, and was kept at the same temperature over 12 hours, thereby performing solid-phase polymerization. Then, the powder after the solid-state polymerization was cooled down to give a powdery liquid crystalline polymer, which is referred to as "liquid crystalline polymer (A)-1." 
As noted above, applicants’ claims 4-6 are broadly set forth. The terms used as limitations may vary widely in their interpretation.  Since the claims do not depend on independent claim 1, the particle aromatic polyester particle is not limiting as such, claim 4 is merely directed to the steps of producing an aromatic polyester, pulverizing and subjecting the spheroidal material to solid phase polymerization. Although, the reference does not disclose the specific wording “amorphous” and “lumpy”. Note however, that an intermediate product would inherently have an amorphous or a shape without a clearly defined form.  Also the wording a “lumpy” is subjective and would be considered to read on the material of the reference. 
Thus, the method of the reference reads on the claimed invention except for the final particles being of a spherical shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to shape the final product via mechanical means to obtain a desired spherical shape since it is a matter of design choice.  Note under the heading Synthetic Example 1 which discloses that the aromatic polyester therefrom was pulverized through a pulverizer to give an aromatic polyester power having a particle size of about 0.1 to 1 mm. One of ordinary skill in the art would have known, depending on the desired shape, to use mechanical means to shape the particles as desired including spherically.  
With regard to claim 5, the primary reference discloses the claimed invention except for the particle mechanical treatment as compression shear using a dry attrition mill. Note however, USP 5411213 discloses a method for treating solid materials such as commercial and municipal waste, or virgin rubber, resulting in a pulverized material including, but not limited to, metals such as fine stainless steel or filaments, plastics, rubber and glass. The method works effectively on pure and/or composite materials such as virgin materials like whole tires or tire sections, circuit boards, chips and other multi-component materials as well as grain, wood and paper scrap mixed with other solids or semi-solid material such as food scraps. The technique has been shown to be ideally suited for the pulverization and comminuting of whole tire or tire segments to render a powdered form that can be separated into various components including vulcanized rubber, fabric particles such as Kevlar, polyester, or rayon and metals that come from the belts or the bead composites that are typically used in all passenger, truck and large off-the- road vehicle tires. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the mechanical treatment as shown by USP ‘213 to make the particles shape as shown in US Pub 20070293633 as a matter of design choice. One would be motivated to use such treatment since the spherical particles have improved flow rates as known in the art. 
claim 6, although the claims 4-6 do not depend on independent claim 1, in paragraph [0027] [t]he flow starting temperature of the liquid crystalline polymer (A) is preferably in the range of 260 to 380.degree. C. 
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765